                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            CENTRAL DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                            No. 18-CR-3058-CJW-MAR
 vs.                                                           ORDER
 RONALD WILLIS,
                Defendant.
                                    ____________________

                                    I.     INTRODUCTION
       This matter comes before the Court on defendant’s Motion for Revocation of
Detention Order, filed on January 28, 2019. (Doc. 54). The government did not file a
resistance. For the following reasons, the Court denies the motion.
                             II.         RELEVANT BACKGROUND
       On December 19, 2018, a grand jury returned an indictment charging defendant
with possession of a firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2).   (Doc.1, at 1–2).        On January 9, 2019, defendant appeared before the
Honorable Mark A. Roberts, United States Magistrate Judge, for an initial appearance
and arraignment. (Doc. 21). On January 14, 2019, defendant appeared in court with his
attorney, Raphael M. Sheetz, for a detention hearing before Judge Roberts. (Doc. 40).
Special Assistant United States Attorney Patrick T. Greenwood and Assistant United
States Attorney Dan Chatham represented the government. (Id.). At the conclusion of
the hearing, Judge Roberts ordered defendant detained and entered an order to that effect
on January 15, 2019. (Doc. 43).
                             III.        STANDARD OF REVIEW
       Pursuant to 18 U.S.C. § 3145(b), defendants may file a motion for revocation of



                                               1
a detention order when they are ordered detained “by a magistrate judge, or by a person
other than a judge of a court having original jurisdiction over the offense and other than
a Federal appellate court.” A defendant may file such a motion “with the court having
original jurisdiction over the offense” and the court must determine the motion
“promptly.” 18 U.S.C. § 3145(b). Courts review Section 3145(b) motions de novo.
See United States v. Maull, 773 F.2d 1479, 1481 (8th Cir. 1985) (en banc). The court
is required to detain a defendant prior to trial if the court “finds that no condition or
combination of conditions will reasonably assure the appearance of the [defendant] as
required and the safety of any other person and the community.” 18 U.S.C. § 3142(e)(1).
A finding “that no condition or set of conditions . . . will reasonably assure the
defendant’s appearance” must be supported by a preponderance of the evidence. United
States v. Orta, 760 F.2d 887, 891 (8th Cir. 1985) (emphasis omitted). In contrast, “[t]he
facts the [court] uses to support a finding . . . that no condition or combination of
conditions will reasonably assure the safety of any other person and the community shall
be supported by clear and convincing evidence.” 18 U.S.C. § 3142(f).

                                     IV.    ANALYSIS
       In the motion for review, defendant claims that Judge Roberts erred in finding that
defendant poses a risk of flight and a danger to the community. (Doc. 54, at 4–8).
Defendant further asserts that Judge Roberts incorrectly applied the rebuttable
presumption of danger under 18 U.S.C. § 3142(e) to the offense of felon in possession
of a firearm. (Id., at 3). First, the Court notes that defendant is correct that the rebuttable
presumption of danger under 18 U.S.C. § 3142(e) does not apply to the offense with
which defendant is charged. Nevertheless, after conducting a de novo review of the
record, including the Pretrial Services Report (Doc. 36) and the transcript of the detention
hearing (Doc. 59), the Court finds that detention is appropriate in this case for the
following reasons.



                                              2
       The Court first considers the nature and circumstances of the alleged offense,
including whether the offense involved violence or a firearm. See id. § 3142(g)(1). The
indictment charges defendant with being a felon in possession of a firearm, in violation
of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (Doc.1, at 1–2). Although there are no
allegations that defendant used the firearms in the commission of another crime, and the
rebuttable assumption of danger may not be applied here, the Court finds that the nature
and circumstances of the alleged offense weigh in favor of detention. The Court shares
Judge Roberts’ concerns regarding the way in which the stolen gun was discarded. (See
Doc. 59, at 63, 69). The conduct—attaining a stolen, 50–caliber handgun, and discarding
it near a construction business in order to avoid arrest—may not involve overt, intentional
violence, but does involve reckless behavior and poor decision-making that poses a
danger to the community.
       Second, the Court considers the weight of the evidence against defendant. See 18
U.S.C. § 3142(g)(2). Some of the available evidence clearly weighs against defendant.
At the hearing, Division of Narcotics Enforcement Special Agent Matthew Anderson
testified that two subjects told investigators that defendant purchased the 50–caliber
handgun found in the ditch with a ball of methamphetamine. (Doc. 59, at 21–22).
Additionally, Special Agent Anderson testified that a third witness claimed she received
a text from defendant “stating that the weapon had to be thrown out of the window”
because police officers were driving behind defendant. (Doc. 59, at 22). This third
witness freely offered this information to investigators before they asked any questions
regarding the discarded handgun. (Doc. 59, at 42).
       The Court recognizes that the available evidence against defendant is exclusively
testimonial in nature. Defendant was not found in possession of the two stolen firearms
he was alleged to have bought. (Doc. 59, at 32). Additionally, the credibility of two of
the witnesses could be called into question because their testimony as to who provided




                                            3
defendant with the gun differs. (Doc. 59, 33–34). Ultimately, because the witnesses’
assertions that the gun was sold to defendant are the same, the evidence still weighs
against defendant. Considered as a whole, the evidence against defendant is strong
enough the Court finds that this factor weighs in favor of detention.
       Third, the Court considers the history and characteristics of defendant. 18 U.S.C.
§ 3142(g)(3). The Court’s primary concern is defendant’s criminal history. Defendant
has nineteen known prior convictions. (Doc. 36, at 4-9). His criminal history reflects
past noncompliance with supervision and parole violations. Defendant committed seven
offenses while on probation or while other charges were pending. (Id.).1 Defendant’s
criminal violations during his youth included forgery, larceny and 3rd degree theft. (Doc.
36, at 4-5). Between the ages of 41 and 60, however, defendant was convicted of multiple
and repeated driving offenses and substance abuse-related violations. (Doc. 36, at –9).
Although many of these convictions were for driving offenses and each offense alone
may not be particularly serious, considered together they demonstrate that defendant has
little regard for the law and is a recidivist. The Pretrial Services Report further reflects
that defendant has been a regular user of illegal controlled substances since 1993, during
which defendant repeatedly drove without, or with a suspended, driver’s license. Of
particular concern are defendant’s multiple driving while intoxicated convictions (1986,
at age 27; 2000, at age 42; and 2004, at age 46). (Doc. 36, at 5-7). Driving while under
the influence of drugs or alcohol poses a serious danger to the community.              More
troubling, however, are defendant’s convictions beginning at age 57 relating to controlled
substances. In addition to the evidence relating to defendant’s current charges, which
involve a confluence of firearms and drugs, the Court is convinced that defendant’s


1
  Defendant argues that several charges that were brought while others were pending or when he
was on parole were dismissed. (Doc. 54, at 6). The Court here has counted only those charges
that resulted in convictions. (Doc. 36, charges 2, 4, 7, 13, 15, 24 and 26).



                                              4
criminal history shows that he poses an increasing risk of danger to the community.
       Additionally, defendant’s recent history indicates that he is a flight risk. Though
the charge was ultimately dismissed, defendant’s flight from Freeborn County, MN after
being charged with felony aiding an offender is concerning. (Id., at 8). While on
probation and under the supervision of the Iowa Department of Corrections in August,
2018, defendant violated his parole by four times failing to report to his officer,
possessing drug paraphernalia and ammunition in his home, failing to follow his officer’s
instructions and providing the officer false information, changing residence without
permission, associating with a known felon, and failing to continue his substance abuse
treatment. (Id., at 9). Further, defendant is unemployed and there is not a clear residence
that would be suitable for defendant to stay if released. (Id., at 2). Defendant argues
that he could live with Christina Zacharias, but Ms. Zacharias indicated that defendant
“could reside with her for a couple weeks.” (Doc. 36, at 2). Further, it appears that
this time limit is related to the expected return of her husband, who is not a citizen of the
United States. (Id.). It is further noteworthy that defendant had reported falsely to his
state probation officer that he was residing in Hampton, Iowa, when he was actually
residing with Ms. Zacharias. (Id.). Based upon defendant’s recent conduct and his
history, the Court finds that there are no conditions or combination of conditions that
could be imposed to which defendant would comply and appear as required before the
Court. Therefore, the Court finds that factor three weighs in favor of detention.
       Fourth, the Court considers “the nature and seriousness of the danger to any
person or the community that would be posed by [defendant’s] release.” 18 U.S.C.
§ 3142(g)(4). Defendant is correct that no presumption in favor of detention arises in
this case, and the government bears the burden of proving by clear and convincing
evidence that defendant poses a danger to the community.            See id. § 3142(e), (f).
Defendant does not have any convictions for violent crimes or a history of violent




                                             5
behavior. As noted by the Court, however, the circumstances of the charged conduct
reflects defendant’s reckless behavior that posed a danger to the community. Defendant’s
frequent use of illegal controlled substances, repeated convictions for driving a vehicle
under the influence of alcohol or drugs, combined with his recent behavior and attempts
to purchase illegal firearms, indicate that defendant would pose a danger to the
community if released.
      After considering all of the factors listed in 18 U.S.C. § 3142(g), the Court finds
that the government has proven by clear and convincing evidence that defendant is a
danger to the community, and has proven by a preponderance of the evidence that
defendant is a risk of flight and “that no condition or combination of conditions will
reasonably assure [defendant’s] appearance as required. . . .” 18 U.S.C. § 3142(e)(1).
                                  V.     CONCLUSION
      In light of the foregoing, defendant’s Motion for Review of Detention Order is
denied. Defendant shall remain in the custody of the United States Marshals Service
pending further order of the Court.
      IT IS SO ORDERED this 6th day of February, 2019.




                                         __________________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa




                                           6
